Citation Nr: 1722064	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1963 to May 1967.    This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2016 a videoconference hearing was held before the undersigned; a transcript is associated with the record.

The Board notes that the RO did not have the benefit of initial consideration of the January 2017 examination report.  However, there is no prejudice to the Veteran from such procedural omission, as the benefit sought is being granted.


FINDING OF FACT

The Veteran's bilateral hearing loss is reasonably shown by competent evidence to have been incurred in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include SNHL and tinnitus) may be service-connected on a presumptive basis if manifested to a compensable degree within one year following the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  A nexus to service may be established by showing continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2016).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition, (e.g., a broken leg, tinnitus), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Veteran contends that his bilateral hearing loss was caused by noise trauma in service.  His DD 214 shows that his military occupational specialty (MOS) was antitank assault man (suggesting exposure to hazardous levels of noise).  His service treatment records are silent for complaints, findings, or diagnosis of hearing loss.  On May 1967 service separation examination, his whispered voice hearing acuity was 15/15 in each ear.

On March 2010 audiology consult the Veteran reported significant hazardous noise exposure while serving in Vietnam Marine infantry unit.  He also reported intermittent bilateral subjective high-pitch tinnitus with frequent hearing difficulty in various listening environments.  .

On October 2010 VA audiological evaluation, the Veteran reported bilateral hearing loss that he had noticed for about 6 or 7 years.  Audiometry revealed that puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
50
75
75
LEFT
5
15
30
70
75

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left.  The diagnosis was sensorineural hearing loss in both ears.  The examiner indicated that he could not resolve the matter (of the etiology of the hearing loss) without resort to mere speculation, because hearing at separation was unknown.  The examiner noted that the Veteran reported significant military noise exposure without ear protection, and reported postservice occupational/target shooting noise exposure with ear protection.  

At the December 2016 videoconference hearing the Veteran reported that he was exposed to noise trauma in service from fire arms, artillery fire, and aircraft bombing.  He related that the only available ear protection used was from filters from cigarettes [inserted in the ears].  He recalled having ringing in his ear during service.  He stated that he did not mention noticing ringing in his ear or difficulty hearing to anyone during service.  Regarding noise exposure in his occupation as a police officer he indicated that such exposure was limited to gun ranges, where he used hearing protection.

On authorized January 2017 audiological evaluation audiometry, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
50
65
75
LEFT
10
15
70
75
80

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left.  Sensorineural hearing loss in both ears was diagnosed.  The examiner opined that it was at least as likely as not that the Veteran's hearing loss was related to service.  The examiner explained that a lack of audiometry at  separation left possible that the Veteran could have had a mild hearing loss at separation that was not detected by whispered voice testing.  

It is not in dispute that the Veteran has a bilateral hearing loss disability (as defined in 38 C.F.R. § 3.385) and also not in dispute that by virtue of his duties in service he likely was exposed to hazardous levels of noise  The Board finds that the January 2017 examiner's opinion that it is at least as likely as not that the Veteran's hearing loss was caused by or a result of his service/exposure to noise therein to be competent, credible, and probative evidence in this matter.  The Board finds no reason to reject the opinion in this matter by VA's own provider .  Notably, there is no competent evidence in the record to the contrary; the October 2010 examiner did not offer an opinion regarding the etiology of the Veteran's hearing loss.  

All of the requirements for substantiating a claim of service connection for hearing loss are met; service connection for bilateral hearing loss is warranted.  







ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


